EX-99.B4.g. Vision Contract Schedules S40832[Base] Contract Schedule Owner:[John Doe]Contract Number:[??687456] [Joint Owner:[Jane Doe]]Issue Date:[04/15/10] Annuitant:[John Doe]Scheduled Annuity Date:[04/15/65] Maximum Issue Age: [80] Purchase Payments Initial Purchase Payment:$[10,000] Minimum Additional Purchase Payment:$[50] Maximum Total Purchase Payments:$[1 million; higher amounts may be accepted with our approval] Transfers Number of Free Transfers Permitted:[12] each Contract Year Transfer Fee:$[25] for each transfer in excess of the free transfers permitted Contract Charges Mortality and Expense Risk Charge:[1.40]% Contract Maintenance Charge:$[50.00] each Contract Year Designated Amount:$[100,000] Withdrawals Minimum Partial Withdrawal:$[500] Minimum Required Value:$[2,000] Free Withdrawal Amount:[12]% of total Purchase Payments Withdrawal Charge Percentages Table Number of Complete Years Since Receipt of Purchase Payment Charge [0 8.5% 1 8.5% 2 7.5% 3 6.5% 4 5% 5 4% 6 3% 7 years or more 0%] Annuity Payments Minimum Annuity Payment:$[100] Annuity Mortality Table: [Annuity 2000 Mortality Table] Minimum Annual Annuity Payment Rate: [1]% Riders: [The applicable riders based on the information from the application will populate this area.] S408323[Base] Guaranteed Purchase Rate Table Upon request, we will furnish rates for ages and guaranteed periods not shown. Annuity Options - Guaranteed monthly annuity payments per $1,000 Option 1 Option 2 Option 3 Option 4 Option 5 10-year guaranteed period 20-year guaranteed period 100% joint and survivor 10-year guaranteed period Age on Annuity Date Male Female Male Female Male Female Male & Female Same Age Male & Female Same Age Male Female 30 [2.08 40 50 60 70 80 90 7.50] S40832[3A][Base] S40833[Bonus] Contract Schedule Owner:[John Doe]Contract Number:[??687456] [Joint Owner:[Jane Doe]]Issue Date:[04/15/10] Annuitant:[John Doe]Scheduled Annuity Date:[04/15/65] Maximum Issue Age:[80] Purchase Payments Initial Purchase Payment:$[10,000] Minimum Additional Purchase Payment:$[50] Maximum Total Purchase Payments:$[1 million; higher amounts may be accepted with our approval] Bonus Bonus Rate:[6]% Bonus Vesting Schedule [Number of Complete Years Since Purchase Payment Receipt Vesting Percentage 0 0% 1 35% 2 70% 3+ 100%] Transfers Number of Free Transfers Permitted:[12] each Contract Year Transfer Fee:$[25] for each transfer in excess of the free transfers permitted Contract Charges Mortality and Expense Risk Charge:[1.70]% Contract Maintenance Charge:$[50.00] each Contract Year Designated Amount:$[100,000] Withdrawals Minimum Partial Withdrawal:$[500] Minimum Required Value:$[2,000] Free Withdrawal Amount:[12]% of total Purchase Payments Withdrawal Charge Percentages Table Number of Complete Years Since Receipt of Purchase Payment Charge [0 8.5% 1 8.5% 2 8.5% 3 8% 4 7% 5 6% 6 5% 7 4% 8 3% 9 years or more 0%] Annuity Payments Minimum Annuity Payment:$[100] Annuity Mortality Table: [Annuity 2000 Mortality Table] Minimum Annual Annuity Payment Rate: [1]% S408333[Bonus] Riders: [The applicable riders based on the information from the application will populate this area.] Guaranteed Purchase Rate Table Upon request, we will furnish rates for ages and guaranteed periods not shown. Annuity Options - Guaranteed monthly annuity payments per $1,000 Option 1 Option 2 Option 3 Option 4 Option 5 10-year guaranteed period 20-year guaranteed period 100% joint and survivor 10-year guaranteed period Age on Annuity Date Male Female Male Female Male Female Male & Female Same Age Male & Female Same Age Male Female 30 [2.08 40 50 60 70 80 90 7.50] S40833[3A][Bonus] S40834[SWC] Contract Schedule Owner:[John Doe]Contract Number:[??687456] [Joint Owner:[Jane Doe]]Issue Date:[04/15/10] Annuitant:[John Doe]Scheduled Annuity Date:[04/15/65] Maximum Issue Age: [80] Purchase Payments Initial Purchase Payment:$[10,000] Minimum Additional Purchase Payment:$[50] Maximum Total Purchase Payments:$[1 million; higher amounts may be accepted with our approval] Transfers Number of Free Transfers Permitted:[12] each Contract Year Transfer Fee:$[25] for each transfer in excess of the free transfers permitted Contract Charges Mortality and Expense Risk Charge:[1.65]% Contract Maintenance Charge:$[50.00] each Contract Year Designated Amount:$[100,000] Withdrawals Minimum Partial Withdrawal:$[500] Minimum Required Value:$[2,000] Free Withdrawal Amount:[12]% of total Purchase Payments Withdrawal Charge Percentages Table Number of Complete Years Since Receipt of Purchase Payment Charge [0 8.5% 1 7.5% 2 5.5% 3 3% 4 years or more 0%] Annuity Payments Minimum Annuity Payment:$[100] Annuity Mortality Table: [Annuity 2000 Mortality Table] Minimum Annual Annuity Payment Rate: [1]% Riders: [The applicable riders based on the information from the application will populate this area.] S408343[SWC] Guaranteed Purchase Rate Table Upon request, we will furnish rates for ages and guaranteed periods not shown. Annuity Options - Guaranteed monthly annuity payments per $1,000 Option 1 Option 2 Option 3 Option 4 Option 5 10-year guaranteed period 20-year guaranteed period 100% joint and survivor 10-year guaranteed period Age on Annuity Date Male Female Male Female Male Female Male & Female Same Age Male & Female Same Age Male Female 30 [2.08 40 50 60 70 80 90 7.50] S40834[3A][SWC] S40835[No WC] Contract Schedule Owner:[John Doe]Contract Number:[??687456] [Joint Owner:[Jane Doe]]Issue Date:[04/15/10] Annuitant:[John Doe]Scheduled Annuity Date:[04/15/65] Maximum Issue Age: [80] Purchase Payments Initial Purchase Payment:$[25,000] Minimum Additional Purchase Payment:$[50] Maximum Total Purchase Payments:$[1 million; higher amounts may be accepted with our approval] Transfers Number of Free Transfers Permitted:[12] each Contract Year Transfer Fee:$[25] for each transfer in excess of the free transfers permitted Contract Charges Mortality and Expense Risk Charge:[1.75]% Contract Maintenance Charge:$[50.00] each Contract Year Designated Amount:$[100,000] Withdrawals Minimum Partial Withdrawal:$[500] Minimum Required Value:$[2,000] Withdrawal Charge:None Annuity Payments Minimum Annuity Payment:$[100] Annuity Mortality Table: [Annuity 2000 Mortality Table] Minimum Annual Annuity Payment Rate: [1]% Required Affiliated Rider [Income Protector Rider, Income Focus Rider or Investment Protector Rider].You can only request to remove a Required Affiliated Rider if we increase the Rider Charge.If you request to remove a Required Affiliated Rider for any other reason and do not immediately replace it with another Required Affiliated Rider, your Contract terminates. Base Contract The Withdrawal Charge and Free Withdrawal Privilege under the Withdrawal section of the Base Contract do not apply. Riders: [The applicable riders based on the information from the application will populate this area.] S408353[No WC] Guaranteed Purchase Rate Table Upon request, we will furnish rates for ages and guaranteed periods not shown. Annuity Options - Guaranteed monthly annuity payments per $1,000 Option 1 Option 2 Option 3 Option 4 Option 5 10-year guaranteed period 20-year guaranteed period 100% joint and survivor 10-year guaranteed period Age on Annuity Date Male Female Male Female Male Female Male & Female Same Age Male & Female Same Age Male Female 30 [2.08 40 50 60 70 80 90 7.50] S40835[3A][No WC] S40845 Income Protector [(05.12)] Contract Schedule Owner:[John Doe]Contract Number:[??687456] Joint Owner:[Jane Doe]Rider Effective Date:[04/15/08] Annuitant:[John Doe] Covered Person(s): [John Doe] [Jane Doe] [Initial Amount:[Total Purchase Payments received before the first contract quarterly anniversary.]] [Annual Maximum Additional Purchase Payments: [Cannot exceed the Initial Amount; higher amounts may be accepted with our approval.] [During the first rider year, Additional Purchase Payments are allowed on and after the first Quarterly Anniversary and before the first Rider Anniversary up to the Initial Amount.]] Maximum Age For Selecting The Income Protector:The older Covered Person must be age [80] or younger on the Rider Effective Date. Annual Increase Percentage: [7]% Maximum Birthday: [91st] birthday Guarantee Years: [30] years Ages At Which You Can Exercise The Income Protector:On the Benefit Date, all Covered Persons must be at least age [60] and no Covered Person can be age [91] or older. Available Benefit Date: The Benefit Date must be from the [1st] through the [28th] of a calendar month. Free Withdrawal Privilege:The Free Withdrawal Privilege is no longer available to you beginning on the Benefit Date and until the Rider Termination Date. Minimum Lifetime Plus Payment: $[100] Annual Maximum Lifetime Plus Payment Table: Age band of the Covered Person, or younger Covered Person for joint Lifetime Plus Payments Annual Maximum Lifetime Plus Payment Percentage for single Lifetime Plus Payments Annual Maximum Lifetime Plus Payment Percentage for joint Lifetime Plus Payments [60 to 64 4.0% 3.5%] [65 to 79 4.5% 4.0%] [80 or older 5.5% 5.0%] Rider Charge: [A Rider Charge of [1.20]% is assessed for single Lifetime Plus Payments.] [A Rider Charge of [1.20]% is assessed for joint Lifetime Plus Payments.] Maximum Rider Charge For The Income Protector: For single Lifetime Plus Payments:[2. 50]% For joint Lifetime Plus Payments:[2.75]% S40845[Income Pro] S40849 Income Focus [(05.12)] Contract Schedule Owner:[John Doe]Contract Number:[??687456] Joint Owner:[Jane Doe]Rider Effective Date:[04/15/12] Annuitant:[John Doe] Covered Person(s): [John Doe] [Jane Doe] [Initial Amount:[Total Purchase Payments received before the first contract quarterly anniversary.]] [Annual Maximum Additional Purchase Payments: [Cannot exceed the Initial Amount; higher amounts may be accepted with our approval.] [During the first Rider Year, Additional Purchase Payments are allowed on and after the first Quarterly Anniversary and before the first Rider Anniversary up to the Initial Amount.]] Age For Selecting Income Focus:All Covered Persons must be at least age [45] and no Covered Person can be age [81] or older. Maximum Birthday: [91st] birthday Income Focus Exercise Age:On the Benefit Date, all Covered Persons must be at least age [60] and no Covered Person can be age [91] or older. Available Benefit Date: The Benefit Date must be from the [1st] through the [28th] of a calendar month. Free Withdrawal Privilege:The Free Withdrawal Privilege is no longer available to you beginning on the Benefit Date and until the Rider Termination Date. Minimum Income Focus Payment: $[100] Initial Income Value Percentage: [3.75]% Performance Increase: [1]% Rider Charge: [A Rider Charge of [1.30]% is assessed for single Income Focus Payments.] [A Rider Charge of [1.30]% is assessed for joint Income Focus Payments.] Maximum Rider Charge For Income Focus: For single Income Focus Payments:[2.75]% For joint Income Focus Payments:[2.95]% S40849[Income Focus] S40854 Investment Protector [(01.12)] Contract Schedule Owner:[John Doe]Contract Number:[??687456] Joint Owner:[Jane Doe]Rider Effective Date:[04/15/08] Annuitant:[John Doe]Initial Target Value Date:[04/15/18] Purchase Payment Period:The first [3] years following the Rider Effective Date [Initial Amount:[Total Purchase Payments received before the first contract quarterly anniversary.]] [Annual Maximum Additional Purchase Payments: [Cannot exceed the Initial Amount; higher amounts may be accepted with our approval.] [During the first rider year, Additional Purchase Payments are allowed on and after the first Quarterly Anniversary and before the first Rider Anniversary up to the Initial Amount.]] Guarantee Percentage:[100]% Earliest Target Value Anniversary:[10th] Rider Anniversary Future Anniversary:[5th] Rider Anniversary. Maximum Birthday:[91st] birthday Maximum Reset Birthday:[81st] birthday Rider Charge:A Rider Charge of [0.95]% is assessed for this benefit. Maximum Rider Charge For The Investment Protector:[2.50]% S40854[Invest Pro] S40858 Quarterly Value Death Benefit Contract Schedule Owner:[John Doe]Contract Number:[??687456] [Joint Owner:[Jane Doe]]Issue Date:[04/15/10] Annuitant:[John Doe] End Date Required Affiliated Rider: [Income Protector Rider, Income Focus Rider or Investment Protector Rider]. Quarterly Value Death Benefit Maximum Birthday:[91st] birthday Additional Mortality and Expense Risk Charge Mortality and Expense Risk Charge:[0.30]% S40858[QVDB]
